Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Among the closest prior art, Seto et al. (US 2013/0269850) discloses a method of manufacturing a tire in which a two-layer sheet laminate (1) of a tie rubber layer (3) and a thermoplastic sheet layer (2) that can contain nylon has its end portions lap spliced (at S) so that the thermoplastic sheet and tie rubber contact each other (Figs. 1-2).  Seto however does not teach or render obvious a step of compression bonding by pressing with a fiber reinforced bladder for 1-30 seconds at greater than the thermoplastic Tg and less than 80°C and at a pressure of 0.2 to 1 MPa step as claimed.  
	Yanagida (JP 2013-086299) is directed to lap splices in tire constituting members such as an inner liner (paragraph [0002]) and teaches that it is desirable to perpendicularly press the overlapped end portions under heat and pressure to avoid defects by reducing or eliminating unevenness at the overlap joint (e.g. abstract, paragraphs [0015], [0018], [0019], [0023)).  Further, the pressing is taught to be preferably at 60-80°C at 0.5-5 MPa for 5-10 seconds (paragraph [0022]).  Yanagida is however directed to reducing unevenness of the joint portion of a tire layer rather than compression bonding of a sheet laminate including a layer of thermoplastic resin composition that contains nylon as claimed.  As such, there is no teaching of compression bonding as claimed and there would be no reasonable expectation that the recited pressing conditions would be suitable or effective at compression bonding of a sheet 
	Nakagawa et al. (JP 2009-190448) discloses a method of manufacturing a tire in which a sheet laminate (3) of an elastomer layer (13 and/or 14) and a thermoplastic (11) such as polyamide has its end portions overlapped and heat pressed at a temperature of 80 - 250 °C and exemplary pressure of 1 kg/cm2 (paragraph [0043] which corresponds to 0.1 MPa) with no duration specified.  The recited temperature range is however higher than that claimed and the exemplary pressure is lower than that claimed and there is no teaching of a duration as claimed or pressing with a reinforced bladder, it further being noted that the examples use a three-layer laminate rather than a two-layer laminate as claimed.  Thus, there is no teaching or suggestion of compression bonding at the claimed conditions of a sheet laminate including a thermoplastic resin composition layer that contains nylon with the overlapped ends of the laminate having the sheet of the thermoplastic resin composition contacting the tie rubber layer as claimed. 
	Shiono (JP 2006-198848) is directed to pressure bonding a laminate including thermoplastics for a tire liner and suggests that the applied heat is 60°C to 200°C at a pressure of 3-7 kg/cm2 (~0.29-0.69 MPa) for 1-5 seconds (paragraphs [0015], [0019]-[0020], [0058], [0060]-[0061]).  The laminate is however a three-layer laminate rather than a two-layer laminate and overlapped end portions of the sheet laminate have like layers contacting one another rather than compression bonding of a sheet laminate including a thermoplastic resin composition layer that contains nylon with the overlapped ends of the laminate having the 
	None of the closest prior art, then, whether taken singly or in any combination would teach or render obvious a tire production method as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
February 26, 2022